Name: 2009/149/EC: Council Decision of 27 November 2008 on the signing of the Agreement between the European Community and the Republic of Armenia on certain aspects of air services
 Type: Decision
 Subject Matter: European construction;  air and space transport;  Europe
 Date Published: 2009-02-21

 21.2.2009 EN Official Journal of the European Union L 50/21 COUNCIL DECISION of 27 November 2008 on the signing of the Agreement between the European Community and the Republic of Armenia on certain aspects of air services (2009/149/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) in conjunction with Article 300(2), first sentence of the first subparagraph thereof, Having regard to the proposal from the Commission, Whereas: (1) The Council authorised the Commission on 5 June 2003 to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) The Commission has negotiated on behalf of the Community an Agreement with the Republic of Armenia on certain aspects of air services in accordance with the mechanisms and directives in the Annex to the Council Decision authorising the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (3) Subject to its possible conclusion at a later date, the Agreement negotiated by the Commission should be signed, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Republic of Armenia on certain aspects of air services, hereinafter the Agreement, is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Article 3 The President of the Council is hereby authorised to make the notification provided for in Article 9(1) of the Agreement. Done at Brussels, 27 November 2008. For the Council The President L. CHATEL